Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 1 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

WACO DIVISION
NCS MULTISTAGE INC. §
Plaintiff, §
§
§ CIVIL ACTION NO. 6:20-cv-00277
VS. §
§
NINE ENERGY SERVICE, INC. §
Defendant. §
§

DECLARATION OF JOHN P. RODGERS IN SUPPORT
OF NCS’S OPENING CLAIM CONSTRUCTION BRIEF

I, INTRODUCTION

 

1. My name is John P. Rodgers and I am a resident of Fairfield County, Connecticut. Iam
over 21 years of age and otherwise competent to make this Declaration. I make this Declaration
based on facts and matters within my own knowledge and on information provided to me by
others, and, if called as a witness, I could and would competently testify to the matters set forth
herein.

2. I have been engaged by NCS Multistage Inc. (“Patent Owner’) to investigate and opine
on certain issues relating to U.S. Patent No. 10,465,445 entitled “CASING FLOAT TOOL,” (“the
"445 patent”) (Ex. A).

3: I have been asked by Patent Owner to offer opinions regarding the °445 patent in support
of claim constructions.

4. I am being compensated by Patent Owner at my standard hourly consulting rate of $300
per hour for my time spent on this matter. My compensation is not contingent on the outcome of
this case or on the substance of my opinions. I have no financial interest in either party.

5. I reserve the right to supplement my opinions should additional information become

available.
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 2 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

Il. QUALIFICATIONS & EXPERIENCE

6. I have a B.S.E. in mechanical engineering and materials science anda second major in
mathematics from Duke University. [have an M.S. and a Ph.D. from the Massachusetts Institute
of Technology (“MIT”), both from the Department of Aeronautics and Astronautics. In my
research and academics at MIT, I worked with active material systems and their application to
structural actuation and vibration control. Much of the work involved the development of
actuation systems for helicopter vibration control and other industrial and defense applications.
@: I am a professional engineer licensed in Texas, North Dakota, and Connecticut and have
over seventeen years of experience in the oilfield. | founded and have worked in my engineering
consulting business, Starboard Innovations, LLC, since 2000. In the past seventeen years, I have
worked on a wide variety of applications across many industries, though the bulk of my work has
come in the development of downhole tools. I have developed new mechanical tools and
software focused on a variety of different downhole applications. Several of the tools focused on
measuring and analyzing the dynamic response of downhole tools and the surrounding wellbore
and formation. Other tools that I have developed involved mechanical actuation systems suchas
firing heads, frac sleeves, cementing sleeves, and plugging devices. One example was a through-
tubing bridge plug, designed for high expansion-ratio applications, which is now a product used
in the field. Another design involved an autonomous, self-navigating wellbore plug with the
option for dissolvable components. I have developed or worked on downhole tool designs for
several other applications including: acoustic telemetry, measurement while drilling (MWD), test
valves, fracture and cementing sleeves, and wireline fluid sensing. My involvement with many of
these development projects included designing, performing engineering analyses and
simulations, developing manufacturing processes, building prototypes, running qualification

tests, and supporting field trials.

to
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 3 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

8. More specifically, I have worked to develop a number of downhole tools for Halliburton
and other tool manufacturers. I have designed, fabricated, and qualified a subsea landing string
navigation tool that aids in the latching of a string of tools to a depth of 10,000 feet and that
operates within the BOP. I have designed, qualified, and fabricated a perforation evaluation tool
for measuring the dynamic pressures, loads, accelerations, and temperature within the perforating
gun string, adjacent to detonating explosives. The qualification testing of these downhole tools
includes pressure tests such as leak tests and collapse-rating tests performed within a pressure
vessel to pressures up to 30,000 pounds per square inch (psi). Additionally, I have been a lead
test engineer for Halliburton for the qualification testing of downhole tools for BP and Shell for
high-pressure, high-temperature (HPHT) applications.

9. I have supported numerous field trials including the providing of instrumentation and
downhole tool prototypes, forensic examination of equipment returned from the field, and
analysis of data collected from the field. I have also directed a number of tests on test wells at
Halliburton.

10. [have also developed software products for Halliburton including applications for pre-
job analysis, real-time data telemetry, and post-job data presentation and analysis.

11. Tam the sole and/or contributing author of over fifteen publications relating to this field.
A comprehensive list of publications is in my attached CV. Appendix 1.

12. Lamamember of the Society of Petroleum Engineers (SPE) and American Society of
Mechanical Engineers (ASME).

13. I have been named as an inventor on over thirty U.S. Patents. A comprehensive list of

my patents is contained in my attached CV.
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 4 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

Il. MATERIALS CONSIDERED

14. I have considered the following information in connection with my work in this case:
e Exhibit A: U.S. Patent No. 10,465,445 (“the ’445 patent”)

e Exhibit B: File History of U.S. Patent No. 10,465,445 (“the ’445 file history”) (NCS-
Airlock 00003805 to NCS-Airlock_00004072)

e Exhibit C: U.S. Patent No. 5,479,986 (“Gano”) (NCS-Airlock 00004580 to NCE-
Airlock 4596)

e Exhibit D: Buoyancy Assist Extends Casing Reach in Horizontal Wells, SPE 50680,
1998 (“Rogers”) (Nine_0000135 to Nine_0000142)

e Exhibit E: Merriam-Webster definition for Hydrostatic Pressure (“Merriam-Webster
Pressure”) (NCS-Airlock 00004631)

e Exhibit F: Schlumberger Oilfield Glossary entry for Hydrostatic Pressure
(“Schlumberger Hydrostatic”) (NCS-Airlock_00004620 to NCS-Airlock 00004621)

e Exhibit G: Schlumberger Oilfield Glossary entry for Float Shoe (“Schlumberger Float
Shoe”) (NCS-Airlock 00004597)

e Exhibit H: PetroWiki.org Float Shoe entry, Society of Petroleum Engineers (“Petro Wiki
Float Shoe”) (NCS-Airlock 00004601 to NCS-Airlock 00004618)

e Exhibit I: Wikipedia entry for Float Shoe (“Wikipedia Float Shoe”) (NCS-
Airlock 00004598 to NCS-Airlock 00004600)

e Exhibit J: Wikipedia entry for Archimedes’ Principle (“Wikipedia Archimedes”) (NCS-
Airlock 00004622 to NCS-Airlock 00004630)

e Exhibit K: Int’] Patent No. WO 2010/120774 (“Entchev”) (NCS-Airlock 00004679 to
NCS-Airlock 00004735)

e Exhibit L: World Oil, Casing Tables, 2008 (“World Oil”) (NCS-Airlock 00004196 to
NCS-Airlock 00004248)

e Exhibit M: U.S. Patent No. 4,288,082 (“Setterberg”) (NCS-Airlock 00004632 to NCS-
Airlock 00004643)

e Exhibit N: U.S. Patent No. 7,096,948 (“Mosing”) (NCS-Airlock 00004560 to NCS-
Airlock 00004579)
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 5 of 34

Declaration of J. Rodgers NCS Multistage v. NINE Energy

Exhibit O: U.S. Patent App. No. 2019/0017345 (“Brandsdal”) (NCS-Airlock 00004645
to NCS-Airlock 00004665)

Exhibit P: U.S. Patent No. 9,194,209 (“Frazier”) (Nine_0000859 to Nine_0000873)
Exhibit Q: Core Design Packers, https://coredesignItd.com/portfolio-3-columns/hangers-
packers/sliding-sleeve-packer/ (“Core Design”) (NCS-Airlock 00004619)

Exhibit R: PetroWiki.org Packers entry, Society of Petroleum Engineers (“Petro Wiki
Packers”) (NCS-Airlock 00004544 to NCS-Airlock 00004559)

Exhibit S: Fike TB8100 Tech. Bulletin, https://www.fike.com/wp-content/uploads/
2019/02/TB8 100-ASME-Code-and-Rupture-Discs.pdf (“Fike”) (NCS-Airlock 00004249
to NCS-Airlock 00004251)

Exhibit T: Merriam-Webster definition for Specific Gravity (“Merriam-Webster
Gravity”) (NCS-Airlock 00004195)

Exhibit U: PetroWiki.org Glossary, Specific Gravity (“Petro Wiki Gravity”) (NCS-
Airlock 00004644)

Exhibit V: Parker O-Ring Handbook, ORD 5700, Parker Hannifin Corp.,
https://www.parkerorings.com (“Parker”) (NCS-Airlock 00004252 to NCS-

Airlock 00004543)

File History of U.S. Patent No. 9,593,542 (“the ’542 file history”)

File History of U.S. Patent App. No. 15/421,222 (“the ’222 application’)

Extended Reach Drilling: Breaking the 10-km Barrier, F. Allen, P. Tooms, G. Conran, B.
Lesso, and P. Van de Slijke, Oilfield Review Winter 1997, pp. 32-47 (“Allen”)
(Nine_0000018 to Nine_0000033)

The Uses of Buoyancy in Completing High-Drag Horizontal Wellbores, J.L. Hood, M. D.
Mueller, M.G. Mims, SPE 23027, 1991. (“Hood”)

U.S. Patent App. No. 2008/0115942 (“Keller”)

U.S. Patent No. 3,831,680 (“Edwards”) (Nine 0000422 to Nine 0000431)

TCO PGR Petition 2020-00077

TCO PGR Petition 2020-00078 (Nine 0000194 to Nine 0000319)

TCO drawings 1018-12-00 and 200502

NCS AirLock drawings

Nine Break Thru Drawings (Nine_0000001 to Nine_0000012)

5
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 6 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

e The Four Heads, Pressure Vessel Engineering (“PV Eng”)
e Quality Manufacturing, http://qualitymfggroup.com/hemispherical-heads/ (“Quality

Mfg”)
IV. OPINIONS

A. The Person of Ordinary Skill in the Art (“POSITA”)
15. | Based on my education and experience in designing and testing downhole tools, it is my
opinion that a person of ordinary skill in the field of downhole plugging devices would have a
combination of at least one year of practical experience in developing and/or operating downhole
plugging devices or barriers as well as an undergraduate level degree in petroleum or mechanical
engineering, or at least three years of practical experience in designing and developing downhole
plugging devices. The experience should include plugging devices or pressure barriers including
at least one of packers, plugs, or other sealing mechanisms that involve hydraulic seals, sliding
sleeves, and other common hydraulic components commonly used in downhole tools.

B. Background on Casing Float Operations
16. Inorder to extract hydrocarbons such as oil and gas that are trapped in the Earth’s crust, a
wellbore must be created that penetrates down into the ground to reach the layers where the
reservoir is located. The first step in the process is to drill the borehole vertically through the
various layers of soil, sand, and rock. The borehole is rough and may be unstable and must be
cased with steel pipe to protect its integrity and to provide a convenient conduit for transporting
tools and materials between the surface and the reservoir below. In a mostly vertical wellbore
with little or no deviation, the casing can simply be lowered into the wellbore with gravity
pulling it downward. However, running casing into a deviated wellbore that becomes more
horizontally inclined is more challenging. Casing float operations are intended to reduce the

drag of the casing in the borehole particularly in lateral sections of the well where gravity is

6
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 7 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

forcing the casing downward against the lower wall. In Fig. 1 below, the wellbore shown includes
a common deviation profile having a vertical section 130(green), a horizontal section 140
(pink), and a heel or bend section 150 (blue) in between. Ex. A, Fig. 1. The rupture disc
(“RD”) assembly 10 (purple) is located at the bottom of the vertical section of the wellbore,
forming the upper end of the buoyant chamber 120. Ex. A at 4:1 1-24, Fig. 1. A float shoe 96
(orange) is located at the distal end of the casing string, sealing off the end of the buoyant
chamber. Ex. A(?445 Patent) at 4:25-26. The interior of the buoyant chamber is typically filled
with air in order to provide a buoyant force when submerged in the higher density drilling mud

that fills the borehole. /d. at 5:27-41.

 

 

Paces eed e ath S SLAG rer || i Sorereorrerres Sl cererrpeteres ty
oe eg oT

Se on

 

FIG.1

17. I will now describe the process for installing casing. After the wellbore is drilled, the
casing string is run into the borehole. At first, the wellbore is vertical and the casing can easily

move downward with the weight of the casing providing the force to maintain motion. Note that
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 8 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

no downward force is applied by the rig on the surface—all the force is provided by gravity and
the weight of the components in the casing string, including the weight of the casing string or
pipe, connectors and fluid inside the pipe. When the bottom of the casing string reaches the bend
section 150, the casing begins to engage the borehole rock as the casing bends and more
significantly, the downward acceleration of gravity acts to push the steel pipe against the bottom
side of the borehole. The contact creates friction which acts as a drag or resistance on the motion
of the casing. Atsome point, as the casing string continues to be pushed down and laterally, the
drag on the casing in the horizontal section will match the downward force pushing on the
casing, causing the casing to stop moving. The downward force pushing the casing is limited as
it only comes from the weight of the casing and fluid inside the casing in the primarily vertical
section of the wellbore. Friction limits how far the casing can be run and how far the wellbore
can safely be extended to reach additional hydrocarbons without additional pressure being
applied. Extending the reach of the lateral section has long been a major goal in the industry in
its continual effort to minimize the cost to reach production. One solution has been adding a
buoyant chamber which reduces the frictional farce or drag and allows the casing string to be run
out a longer distance in the horizontal section of the borehole.

18. Inorder to be useful, the buoyant chamber created in a casing float system does not have
to fully overcome the weight of the casing such that it would truly float on the surface of the
wellbore fluid!. See Ex. A (7445 Patent), 5:36-41. It is sufficient to create an upward buoyant
force that counters enough of the drag between the casing and the bottom side of the borehole to
allow the casing to reach the desired horizonal location. Once the casing is in position, the seal at

the top of the chamber is breached and the air inside is allowed to escape, flooding the chamber

 

| The casing is considered neutrally buoyant if it is able to hold a stable position in the
surrounding fluid without rising or sinking.

8
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 9 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

with the wellbore fluid and eliminating the buoyancy. With the inside of the casing reopened, the
well completion process can continue to pump fluids down the bore or to run other tools through
the bore as required. Typically, cementing of the casing is the next step, where cement is pumped
down the casing and through the float shoe at the end to flow back up the annulus around the
casing, locking it in to the borehole. The float shoe has a one-way valve that allows for cement to
be pumped out while preventing backflow into the casing.

i. Prior Art on Casing Flotation
19. Prior art approaches to casing flotation created a buoyant chamber to both reduce hook
loads on the rig derrick and reduce the friction on the casing as with the current designs. Many of
the prior art methods suffered from some critical drawbacks. First, many required significant
effort to remove the barrier at the top of the chamber such as by drilling or milling, or by running
a tool into the well to physically retrieve the barrier. Ex. D (Rogers) at Nine_0000136. This was
a costly and time-consuming process requiring hours of rig time. Rupture disc (“RD”) designs
were developed to make the removal process easier. However, these required a specialized
piercing tool or spear to break the RD. The tool had to be run down into the well to do the job in
a separate intervention step. Alternately, a heavy drop bar could be dropped to impact the rupture
disc within the vertical section of the casing. Either way, the piercing tool would have to be
removed fromthe wellbore after it was used. Any intervention step requires significant well time
and cost and is undesirable. More recent prior art designs eliminated the intervention step but
had other issues, such as leaving a reduced diameter region in the casing at the location of the
rupture disc and/or large pieces of debris from the rupture disc that could become obstructions or
otherwise interfere with subsequent operations. Ex A, 1:47-49,2:35-36.
20. The NCS rupture disc design overcomes all of these disadvantages in a simple and

efficient design. First, the rupture disc can be shattered by the application of pressure alone with

9
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 10 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

no intervention needed. Second, the full bore of the casing is restored after the rupture disc is
removed. Third, the rupture disc is broken into small pieces. In the NCS design, the acceleration
of the RD results in a relative velocity between the RD and the impact surface. Ex. A (°445
Patent) at 2:3-30, 10:3-11. This velocity results in momentum and kinetic energy in the moving
RD which is then released upon impact, aiding in the fragmentation of the RD. Having smaller
fragments reduces the potential problems that the debris may cause for further downhole
operations.

Cc. The NCS Casing Float Tool
21. |Anembodiment of the NCS casing float tool described in the ’445 Patent consists ofa
largely hemispherical rupture disc that is sealed in position within a casing string in order to
create the top boundary of a buoyant chamber. Ex. A (’445 Patent) at 4:19-24. Referring to Fig. 2
below from the patent, the rupture disc 30 (purple) is attached in an initial position in which it is
both secured against motion and sealed to the tubular wall. Downhole motion (to the right in the
figure below) is restrained by the shear ring 44 (orange). /d. at 8:44-50. The assembly is held
within a larger diameter region of the lower tubular member 18 ( ), with respect to the
nominal casing inside diameter (ID) above and below, and is captured in place by upper tubular
member 16 (dark green). /d. at 7:31-38, 8:30-31. The enlarged bore enables the full nominal
flow bore to be realized after removal of the rupture disc 30 at the end of the casing float
operation. /d. at 7:5-9. Inner o-ring 52 (pink) provides a seal between the rupture disc 30 and the
shear ring 44 and also provides radial support to rupture disc 30, centralizing it within the bore.
Id. at 8:44-62, 9:18-19. Outer o-ring 50 (black) providesa seal between shear ring 44 and lower

tubular member 18. /d. at 9:14-17.

10
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 11 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

 

5
ada .

 

22. Fig. 3 from the patent reproduced below provides a three-dimensional perspective view
of the tool. From this perspective, the hemispherical rupture disc 30 (purple) can be seen as it is
secured and sealed within shear ring 44 (orange). The rupture disc 30 is hemispherical on the
uphole end but continuously transitions to a cylindrical cross section as it enters shear ring 44,
visible in Fig. 3 and also in Fig. 5, also included below. Ex. A (°445 Patent) at 8:1 1-15. O-ring
50 and o-ring 52 are positioned in the annular gaps between the concentric cylindrical surfaces in
order to completely seal across the ID of lower tubular member 1 87. 9:26-3 1. An additional o-
ring 22 and back-up seals 24 are positioned between the upper tubular member 16 and lower
tubular member 18 to prevent any leakage between the inside and outside of the casing string. /d.
at 7:47-50. Back-up seals 24 are harder rings that protect the o-ring 22 from extruding into the
gaps between the mating tubulars to ensure a reliable seal at high differential pressures. The
upper end of the upper tubular member includes a female threaded connection on surface 54

(dark blue) and the lower end of lower tubular member includes a male threaded connection on

 

* Note that inner o-ring 52 is improperly labeled in the original Fig. 3 and is corrected in the
figure below in red. In the original Fig. 3, label ‘52’ is incorrectly pointing to outer o-ring 50.

11
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 12 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

surface 56 (dark blue) for integrating the tool between casing joints. /d. at 7:60-64.

 

23. |Anembodiment of shear ring 44 is better displayed in Figs. 4A, 4B, and 4C from the
patent, reproduced below. The bottom edge of shear ring 44 has an array of equally sized and
distributed tabs 46 (light blue) that extend radially inward from the otherwise tubular shape of

shear ring 44. /d. at 9:56-60. Because the tabs forma segmented ring of smaller diameter, the

12
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 13 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

array forms a ledge of support or seat for rupture disc 30 that can resist motion in a downhole
direction. Shear ring 44 is supported against downhole motion by the chamfered or tapered-
diameter surface 58 (brown) of lower tubular member 18. The tabs are designed to fail either by
shearing off or bending out of the way at a designated axial force level. /d. at 9:56-60. The
segmented tabs provide an opportunity to adjust the geometry of the tabs to tune the axial force
at which the tabs will shear off of the ring to meet varying requirements. Because the shear
ring/tabs are relatively flexible as compared to the hard brittle material of the RD, it is primarily
the root of the tabs, defined by the largest diameter circle of contact between the RD and the
tabs, where most of the load will be carried. /d. at 10:54-58. The further inward that the load is
applied to the tabs (away from the attachment to the shear ring 44), the less support is given to

restraining the RD because the tabs get easier to bend due to the increasing bending moment.

 

40

\ A6
48

 

 

 

 

 

 

24. Inthe figure below, Fig. 2 from the patent is cropped and then highlighted to show a red
box around the initial position of the rupture dise where it is secured and sealed to the lower

tubular. This is the position in which rupture disc assembly 10 is assembled in the casing string

13
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 14 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

as it is run into the wellbore, moving down along the borehole until reaching a desired depth, or
reaching the maximum achievable measured depth (MD). Measured depth is the distance from
the surface to a position in the well measured along the path of the borehole. As discussed above,
the tabs 46 on the bottom edge of shear ring 44 limit the downward motion of the rupture disc 30
and the o-ring seal 52 on the inside of shear ring 44 provides a centralizing, radial constraint on
the rupture disc 30. Thus, the rupture disc 30 will remain within the red outline until the tabs 46

shear, disengaging the rupture disc 30.

rs

Ne
E

(
{
He
jm

 

 

25. Inthe figure below, Fig. 2 from the patent is again cropped and highlighted. In addition
to the red box highlighting the initial position of the rupture disc where it is attached, a blue line
has been added to illustrate the nominal measure of the inside diameter of the casing string
continuing uphole and downhole of the device. The green line indicates the inside diameter of
the tubular member where the rupture disc is secured and sealed. The rupture disc must be
secured laterally and sealed along the interface highlighted by the green line. In three
dimensions, the green line is representative of a cylindrical surface on the ID of the shear ring
justas the blue line is representative of the cylindrical ID of the casing string. In this two-

dimensional representation, the side of the cylinder is represented by a simple line. Also, in this

14
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 15 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

two-dimensional image, the blue line is parallel to the green line. In three dimensions, this means
that the axis of the cylinder of the casing ID is parallel to the axis of the cylinder of the tubular
member within the red box or region of attachment. Essentially one cylinder must be aligned
with the other, or equivalently, the side walls of the two cylinders are parallel when viewed in
cross section. The cylinder indicated by the green line is larger in diameter. Thus, the cylinder

indicated by the blue line could fit inside the cylinder indicated by the green line.

       

1 on
m3
' ~ Net i
_ aC

wal

FL \
Die eS

ALYY

SSS
VALS

Rye

 

Pl

 

26. Indownhole operations, the rupture disc assembly is designed to maintain a seal at the
top end of the buoyant chamber 120 as hydrostatic pressure builds from above. As the casing
string is run into the wellbore, it is filled with liquid, often drilling mud, and the column of fluid
above the rupture disc increases. Ex. A (°445 Patent) at 4:67-5:3. The total vertical depth (TVD)
is a measure of the true vertical component of depth ata position in the wellbore. If the casing is
filled with liquid from the rupture disc to the surface, the TVD of the rupture disc in the wellbore
along with the density of the liquid will determine the hydrostatic pressure acting on the uphole
side of the rupture disc. The downhole side of the rupture disc is acted on by the air or other fluid
that fills the buoyant chamber and is generally close to atmospheric pressure. The differential

pressure acting on the rupture disc is the difference between the uphole-side pressure in the fluid

15
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 16 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

and the atmospheric pressure on the downhole side.

27. | Once the casing has been pushed or “floated” to the target depth in the wellbore, the
buoyant chamber is no longer needed and the rupture disc can be ruptured to complete the
landing of the casing. To do this, a pump at the surface is used to apply pressure to the fluid in
the casing, raising the pressure on the uphole side of the rupture disc. The pressure increases
until the disengaging pressure is reached. /d. at 9:63-10:11. This is the pressure at which the
shear ring fails, allowing the rupture disc to move in a downhole direction. During this motion,
the seal is maintained by inner o-ring 52 so that the pressure continues to act to accelerate the
rupture disc. Thus, the rupture disc will attain a velocity in the downhole direction that carries it
to impact surface 58, which has a tapering or narrowing diameter such that the rupture disc is
forced to contact it. /d. at 11:27-41. The force of the impact along the bottom edge of the rupture
disc causes it to rupture and further shatter into many small pieces.

28. | Asanexample, consider the following pressures which may be used in the design of the
casing float tool. The hydrostatic pressure of the fluid above the rupture disc when it is
positioned in the wellbore may be 1,000 psi. This is the pressure due to the column of drilling
mud acting on the surface of the disc. /d. at 4:67-5:3. The rupture disc may have a rated rupture
burst pressure of 10,000 psi. Ex. A (445 Patent) at 6:21-23. This means that in the absence of
other forces acting besides hydraulic pressure, it will require 10,000 psi to cause failure and
rupture of the rupture disc. Finally, the disengaging pressure must be set between these two
pressures so that the disc moves before rupturing from the pressure of the fluid. For example, the
disengaging pressure may be set to 3,000 psi by design of the tabs of the shear ring. /d. at 9:60-
63. In operation, the pressure will rise to 1,000 psi as the rupture disc and casing move down into
the wellbore. The pump will raise the pressure to 3,000 psi (1,000 psi hydrostatic plus 2,000 psi

applied pump pressure) to shear the tabs and disengage the rupture disc. The rupture disc will

16
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 17 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

accelerate downhole and will impact the lower tubular to break or rupture, opening up the full
casing ID. /d. at 11:27-41. In operation, the rupture disc will never experience the 10,000 psi
required to directly rupture it by hydraulic pressure alone. /d. at 9:63-67, 11:45-58, 13:27-39. A
major advantage of the design is that the disengaging pressure can be set relatively low to protect
the casing from excessively high activation pressures that could cause damage. /d. at 1 1:27-29.
29. The reason thatthe rupture burst pressure is designed to be significantly higher than the
disengaging pressure is two-fold. First, the pressure needed to eliminate the seal and open the
buoyant chamber needs to be substantially lower than the maximum allowable pressure that the
casing itself can withstand without damage, such as a burst of the casing itself. /d. at 11:8-19.
Second, in order to take advantage of the disengage-and-accelerate design of the device, the
rupture burst pressure for the disc needs to be set substantially higher than the disengagement
pressure so that it does not unintentionally fail during the trip down into the well. During that
trip, the casing is subjected to vibrations and shocks as it pushes down through the rock.
Additionally, the fluid pressure acting on the disc may not be steady, as the motion of the casing
string introduces pressure dynamics and are superposed on the hydrostatic pressure. For these
reasons, some margin is required to make sure the relatively brittle rupture disc does not fail
prematurely.

30. Thecylindrical surface of rupture disc, visible in Fig. 5 below from the patent, is a design
feature that enables both the robust seal design and the simple support mechanism on the
segmented ring of tabs 46. The cylindrical surface on the outside diameter (OD) of the shear ring
provides the ideal seal engagement surface for a component that is intended to slide axially and
is the most common seal geometry found in downhole tools.

31. Since the bottom edge of the rupture disc lies in a plane that is perpendicular to the axis

of the tubular, it can be supported with a purely axially-oriented contact force from shear tabs 46.

17
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 18 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

This contact force direction ensures that the stresses in the side walls of rupture disc 30 remain
purely compressive, which maximizes the effective strength of the device and thus maximizes
the rupture burst pressure rating for a given rupture disc thickness and material selection. /d. at
10:64-11:7.

D. Definitions and Background

i. Hydrostatic Pressure

32. “Hydrostatic pressure” refers to the pressure developed by a column of fluid abovea
measurement point as a result of the density of that column of fluid and the acceleration of
gravity. Ex. E (Merriam-Webster Pressure) at NCS-Airlock 00004631; Ex. F (Schlumberger
Hydrostatic) at NCS-Airlock 00004620. Only the total vertical depth (TVD) and the density of
the fluid affect the hydrostatic pressure at a given point in the wellbore. Ex. A (445 Patent) at
6:19-21, 13:27-35. If the density of the fluid varies along the casing length, then the density
distribution must be considered.

ii. Float Shoe
33. A “floatshoe” is a device placed onthe end ofa casing string to provide a seal against
wellbore fluid coming into the casing. /d. at 4:19-26; Ex. G (Schlumberger Float Shoe) at 1; Ex.
H (Petro Wiki Float Shoe) at NCS-Airlock 00004602 to NCS-Airlock 00004603; Ex. I
(Wikipedia Float Shoe) at NCS-Airlock 00004599. The float shoe also contains a one-way valve
that allows for cement to be pumped downhole through the shoe and into the borehole. The valve
is set to open at a designated differential pressure. Ex. A (°445 Patent) at 4:37-40.

iil. Buoyant Force
34. The “buoyant force” arises from Archimedes’ Principle, that the upward force on an
object emersed in a fluid is equal to the weight of the displaced fluid. Ex. J (Wikipedia

Archimedes) at NCS-Airlock_00004622. The weight of the displaced fluid depends upon the

18
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 19 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

density of the fluid surrounding the object. Ex. A (445 Patent) at 5:27-48. The term “buoyant”
refers to an object immersed in a fluid having a reduced effective weight as a result of a buoyant
force counteracting the gravitational force.

iv. Upper/Lower
35. Inthe downhole or wellbore environment, the term ‘uphole’ refers to the direction within
the wellbore towards the surface. The term ‘downhole’ refers to the direction within the wellbore
that is toward the bottom of the well. With reference to any component within the wellbore, the
terms ‘upper’ and ‘lower’ will refer to the general positions relative to the surface, also described
by ‘uphole’ and ‘downhole’ directions. /d. at 3:63-4:4.

v. Sealing Engagement
36. “Sealing engagement” means a hydraulic seal between two components that can be
achieved by direct or indirect means and may be achieved through an intermediate component.
In a direct sealing engagement, the rupture disc may seal directly to the bore of the tubular. /d. at
8:4-7, 19-31. For example, a sealing engagement may be achieved using an elastomer such as an
o-ring between two components sized so create a very narrow annular gap between the parts.
Sealing engagement may also be achieved through intermediate components suchas a shear ring
with elastomer seals on both sides, and as shown in Figs. 2 and 3 of the patent. /d. at 9:26-31.
37. Seals are commonly used between components of downhole tools to create a sealing
engagement between surfaces. The most common example is that of a piston ina seal bore. A
piston is generally a solid cylindrical component which will have one or more o-ring glands
machined in the outer cylindrical surface to house an o-ring. The mating seal bore is a cylindrical
hollow space within an outer housing sized to fit the particular o-ring. The piston diameter, the
gland dimensions, and the seal bore are all precisely designed and fabricated to properly squeeze

and contain the o-ring so that it maintains a seal and is not damaged during assembly or

19
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 20 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

operation. A common example of this type of seal is illustrated in the CAD model froma
downhole tool shown below (created by me), with the seal region enlarged in the upper right. In
this example, male (pin connection) and female (box connection) threads are used to couple the
two subs and a pair of o-rings is used to provide a seal to prevent wellbore fluid from leaking
into the interior of the tool. The yellow components are back-up rings used to prevent extrusion
of the o-ring elastomer into the small gap between the mating parts. The male component houses
the o-rings in grooves called glands and the female part has a seal bore. Alternately, the o-ring

glands could be positioned in the female component to achieve the equivalent seal.

 

38. O-ring seals in downhole tools are designed to be fluid-tight. However, it is not
uncommon for seals to develop small leaks while still serving their intended purpose. Thus, a
POSITA would understand that a fluid-tight seal may not be 100% perfect in operation. For
example, a seal may become leaky as a result of corrosion or wear occurring on sealing surfaces,
debris accumulating between surfaces, or damage happening to the o-ring. The term

“substantially fluid tight seal’ is indicative of the desire to havea perfect seal in light of the

20
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 21 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

reality of some leakage occurring in practice.
39. In order to maintain the integrity of a buoyant chamber within the casing, a seal is
required to substantially prevent fluid leakage around a barrier, e.g. rupture disc, as a result of
differential pressure. If substantial leakage occurs, more dense fluids can flow into the chamber
eliminating the buoyancy. In order to maintain a seal, the position of the barrier must be held in a
relatively fixed position in the casing. It is difficult to maintain a seal on a component that moves
beyond a very limited range of travel.

Vi. Disengaging Pressure
40. The term “disengaging pressure” in the context of the ’445 Patent, includes a pressure
that causes the disc, before rupturing, to move in a downhole direction away from the point of
initial attachment. /d. at 9:63-10:11.

Vii. Internal Diameter
41.  Theterm “internal diameter” or ID is commonly used in the oilfield industry. Its
meaning can vary based on the context in which it is used. One meaning is the interior
cylindrical surface of the casing. The specification of the ’445 Patent uses that term in the same
way: “Once the disc has been ruptured, the inside diameter of the casing string in the region of
the rupture disc assembly 10 is substantially the same as that in the remainder of the casing string
(e.g. casing ID (inner diameter) is restored following rupture of the disc)”. /d. at 6:62-66
(emphasis added). “The shattering of rupture disc 30 results in opening of passageway 14 of
lower tubular member 18, so that the casing internal diameter in that 50 region of lower tubular
member may be restored to substantially the same diameter as the rest of the casing string (e.g.

the casing string above and below the tubular or region in which the rupture disc was installed).”

Id. at 10:47-53 (emphasis added).

21
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 22 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

42. Extrinsic evidence supports that meaning. Ex. K (Entchev) at [0019], [0021], [0031],
[0080], [0083], [0087], [0095], [0102], [0108], [0110], [0134], [0143], and [0144]; Ex. L (World
Oil) at NCS-Airlock 00004196; Ex. M (Setterberg) at 4:3-34, 4:40-46, 5:18-20, 5:36-38, 5:59-
64, 6:3-8, 6:9-16, 7:12-15, 7:19-23, 7:26-28, 7:40-44, 7:66-68, claim 15; Ex. N (Mosing) at
Abstract, 1:36-40, 2:21-24, 3:2-5, 3:13-16, 3:20-24, 3:44-48, 4:26-29, 5:14-17, 5:48-53, 5:57-62,
11:18-21, 13:21-24, 13:28-30, 15:55-57; Ex. O (Brandsdal) at [0068]; Ex. P (Frazier) at 5:5-12,
7:38-40, 10:3 1-34, claims 1, 7; Ex. Q (Core Design) at NCS-Airlock 00004619; Ex.R
(Petro Wiki Packers) at NCS-Airlock 00004545. Inner diameter, internal diameter, inside
diameter, and ID are all synonymous in oilfield terminology.
43. [Dor internal diameter can also refer to a length measurement of the diameter ofa
circular cross-section cut perpendicular to the axis of the inside of a component of the casing.
Measurements of the ID can vary due to manufacturing irregularities and deformation of the
tubular wall. A nominal ID is typically described as the average expected diameter. One of skill
in the art can readily determine how “ID” or “internal diameter” is being used based in the
context of the usage.

viii. Attached
44. The term ‘attached’ as used in the context of the specification refers to a relationship
between an RD and a surface to which the rupture disc is directly sealed and secured. “The
rupture disc is secured above or within the lower tubular member” and “the securing mechanism
generally provides a convenient means to fluidically seal the rupture disc within the casing
string.” Ex. A (445 Patent) at 2:54-55, 2:59-61. “The fluid exerts force on the convex side 36 of
rupture disc 30, and on a securing mechanism holding the rupture disc in place, as discussed in
further detail hereinbelow. The force is sufficient to overcome the engagement function of the

securing mechanism, causing the disc to suddenly move downward.” /d. at 6:28-33.

22
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 23 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

ix. Cylindrical Surface
45. The term ‘cylindrical surface’ in the context of downhole tools, and in reference to the
surfaces of the casing string, refers to the interior (or exterior) surface ofa largely cylindrical
tubular or pipe structure. As longas the pipe is straight and generally circular in cross section,
the surfaces will be cylindrical. /d. at 8:44-46.

x, Parallel to and Larger than the Internal Diameter
46. The term “larger than the internal diameter” means that the surface of the tubular where
the disc is attached is a cylinder that is wider than the casing string, like a wider cylinder stacked
on top of a narrower cylinder. “Hemispherical portion 32 is continuous with cylindrical portion
34 which terminates in a circumferential edge 39 ‘having a diameter that is similar to the inner
diameter of the radially expanded region 25 of lower tubular member 18 at shoulder 26.” /d. at
8:11-15. This “radially expanded region” is a cylindrical region of the tubular having a larger
diameter than the casing above and below. This is further explained in detail in the 445
prosecution history in arguments regarding the prior art of Rogers and Gano. Ex. B (7445 file
history) at NCS-Airlock 00003869-70. With reference to the applicant’s argument, the Examiner
references, “wherein the inner diameter of the tubular member where the rupture disk attaches is
larger than the inner diameter of the casing string”. The claims were amended to require “a
rupture disk attached to a tubular member at a location having a diameter that is larger than the
internal diameter of the casing string”. Ex. B (’445 file history) at NCS-Airlock 00003843-44.
47. The term “parallel to the internal diameter of the casing string” means that the surface of
the tubular where the disc 1s attached is a cylinder that is parallel to the inner surface of the
casing string, like a cylinder stacked on top of (or nested within) another cylinder having a
parallel central axis. “Rupture disc 30 may be ... concentrically disposed traverse to the

longitudinal axis of the upper and lower tubular members.” Ex. A (°445 Patent) at 8:4-7. This

23
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 24 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

describes the arrangement between the cylindrical outer surface of the RD relative to the
cylindrical ID of the casing. Both are cylindrical and are concentric. Concentric means that the
central axes of the cylinders is coincident, which further means that the axes must also be
parallel. The prosecution history also provides additional guidance on the terms, particularly with
regard to prior art Gano. Claims were modified to avoid Gano by requiring attachment of the RD
in “a region of a tubular member that is not parallel to the internal diameter of the casing string
but is instead sloped.” Ex. B (445 file history) at NCS-Airlock 00003843-44. The use of the
term “sloped” in contrast to “parallel” indicates, from a two-dimensional cross-section
perspective, that the walls of the tubular are either conical or cylindrical, respectively. The
sloped surfaces are visible in Fig. 3 from Gano below, highlighted with the green line. The
requirement to be parallel, i.e. cylindrical, distinguishes the claimed design from the prior art

which had sloped sides.

BELL;

! 106

104

105 =

114
126

120
122 —

 

10
— 128

 

 

 

a \
h

Fr

— 124

=— 10

 

 

 

 

 

 

 

CLILXNMA L
SAS
LL

 

oar

Ex. C (Gano) at NCS-Airlock 00004585.

24
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 25 of 34

Declaration of J. Rodgers NCS Multistage v. NINE Energy
xi, Rupture Burst Pressure and Rupturing Force
48. A “rupture disc” is a commonly-used device in the oil industry and with pressure vessels

that is designed to fail or rupture ata prescribed differential pressure. Ex. S (Fike) at NCS-
Airlock 00004249. In the ’445 Patent, the rupture burst pressure is the point at which the RD
will fail due to hydraulic pressure alone. Ex. A (°445 Patent), 3:1-3, 4:60-64, 11:8-13. As
illustrated in the sample calculation, the minimumrupture burst pressure rating must be designed
to be greater than the hydrostatic pressure plus 500 psi margin. /d. at 13:27-39. This means that
the rupture disc will not fail under an applied pressure less than that minimum. “The hydrostatic
pressure during run-in must be less than the rupture burst pressure of rupture disc 30, to prevent
premature rupture of the disc” and the “pressure rating” may be 10,000 to 30,000 psi. /d. at 6:19-
23. The rupture pressure is defined for a static, uniformly applied, differential pressure acting
across the RD.
49. The RD used in running casing is not intended to fail via exceeding the rupture burst
pressure. Instead, the design relies on a combination of applied pressure and an impact force to
shatter the RD, once the disengaging pressure is exceeded. /d. at 2:8-9, 7:17-20, 10:3-11. The
hydraulic pressure is used to disengage from the securing mechanism and to then to drive the RD
toward impact. The impact force can cause a local failure of the RD material that initiates a
rupture or shattering in the case of a brittle material. The term “rupturing force” refers to either a
hydraulic pressure or impact force that can be used to break or rupture the RD.

xii. Specific Gravity
50. “Specific gravity” refers to the relative density of a material to a reference material. Ex. T
(Merriam-Webster Gravity); Ex. U (Petro Wiki Gravity). For liquids, the reference material is
typically fresh water. If one fluid has a lower specific gravity than another fluid, then it is less

dense than that fluid. For example, a specific gravity of a liquid is typically measured with

25
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 26 of 34
Declaration of J. Rodgers NCS Multistage v. NINE Energy

respect to water. Thus, the specific gravity of well fluid in a wellbore is simply the ratio of the

density of the well fluid to the density of water.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.

az 10 [30/2028 4 bhu—

Joty/P. Rodgers

 

+

26 °

312180.08700/123996154v.3
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 27 of 34

Appendix 1 to Declaration

 
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 28 of 34

JOHN P. RODGERS, Ph.D., P.E.

 

54 DANBURY RD. #348 TELEPHONE: (817) 723-2358
RIDGEFIELD, CT 06877 EMAIL: RODGERS@STARBOARDINNOVATIONS.COM
EDUCATION

Massachusetts Institute of Technology
Cambridge, Massachusetts
Department of Aeronautics and Astronautics

-Ph.D. received October 1998.
Major in Structures Technology and Minor in Estimation and Control.
Thesis Title: Development of an Integral Twist-Actuated Rotor Blade for Individual Blade Control.

-Master of Science received May 1995.
Thesis Title: Modeling and Manufacturing of Adaptive Composite Plates Incorporating Piezoelectric
Fiber Composite Plies.

Duke University
Durham, North Carolina
Department of Mechanical Engineering and Material Science

-Bachelor of Science in Engineering received December 1992.

Graduation with Departmental Distinction

Scholarship Recipient, National Academy for the Advancement of Nuclear Power
-Second major in Mathematics.

 

AREAS OF EXPERTISE

Knowledgeable in a variety of fields related to mechanical, materials, and aerospace, and
downhole engineering, including:

e Structural design and analysis e Structural dynamics

e Actuation and sensing e Active control systems

e Vibration and noise e Polymer-matrix composites

e Smart materials e Crash/shock survival

e Manufacturing and QC e Heat transfer

e Fluid mechanics and dynamics e Testing and characterization of
e Downhole tool design and test materials, devices, systems

e Forensic engineering e Machine design

e Electromagnetics e Intellectual property

e Aerodynamics and aeroelasticity e Instrumentation and sensing

 

EXPERIENCE

Starboard Innovations, LLC, President, Founder

Ridgefield, CT

March 2000-present

Engineering consulting company specializing in concept development, new technology
research, design, analysis, prototyping, and testing. Recent projects include:
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 29 of 34

e Development of multiple downhole oilfield tools and integration of new technologies
including sensing, autonomous positioning, explosives safety, acoustic telemetry,
remote power generation, vibration mitigation; multi-disciplinary FEA, electromagnetic
design; support for field testing and operations; qualification testing for thermal,
pressure, shock, explosive operations; strength analysis, damage prediction, and
troubleshooting of mechanical systems.

e Development of shock simulation software package and shock sensing downhole tool
for predicting, measuring, and optimizing perforating gun string and wellbore
dynamics. Prediction of tool string failure under operational loading.

e Led multiple failure investigation teams that included extensive simulations and tests to
demonstrate causation; successful in reducing client liability in negotiations. Rapid
redesign of deficient design elements to enable a return to reliable service.

e Development and implementation of food production engineering systems for major
snack food manufacturer.

e Support for large-scale power grid energy storage system design and installation.

e Litigation support and expert witness for plaintiff and defense involving trade secret,
product liability, personal injury, and patent IPRs

e Intellectual property development and research, competitive patent analysis.

e Rotorcraft vibration reduction using active material treatments and integrated on-blade
actuation technology for Bell Helicopter (Variable Geometry Advanced Rotor
Technology program)

e Crashworthy aircraft seat design using shape memory materials and rotorcraft occupant
restraint systems for NASA and Air Force

More information at http:/Aoww.starboardinnovations.com

 

Midé Technology Corporation, Senior Engineer

Cambridge, Massachusetts

November 1998-February 2000

Active in technology, product, and business development.

e Co-developer, PowerAct™. a novel piezoceramic actuator/sensor

e Principal Investigator for Air Force-funded research program to develop advanced rotor
concepts and team lead for Bell Helicopter Dynamically-Tailored Airframe Structures
program

The MIT Active Materials and Structures Laboratory, Research Assistant

Cambridge, Massachusetts

May 1995-October 1998

e Project leader for design, manufacture, and hover testing of a Mach-scale active
helicopter rotor blade for individual blade control of vibrations and noise

e Developed manufacturing process for and characterized active fiber composite
piezoelectric actuators

e Teamed with Boeing as part of Smart Structures for Rotorcraft Consortium

e Aided in design and led implementation of Mach-scaled rotor test stand facility

The MIT Space Engineering Research Center, Research Assistant

Cambridge, Massachusetts

January 1993-May 1995

e Developed a Rayleigh-Ritz model of a composite plate with embedded, anisotropic
active materials and acoustic radiation
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 30 of 34

e Designed, manufactured, and tested adaptive composite plates with active plies

Duke University Department of Mechanical Engineering, Laboratory Assistant

Durham, North Carolina

May 1992-December 1992

e Fabricated and tested a fiberglass wind-tunnel model for measuring airfoil pressure
distribution with LabView data acquisition system virtual instrument shell

NASA Langley Research Center, Configuration Aeroelasticity Branch, Intern

Hampton, Virginia

June 1991-August 1991

e Performed aerothermoelastic analysis of a NASP vertical tail using a finite element
model

 

PROFESSIONAL ACTIVITIES

Licensed Professional Engineer (PE) in mechanical engineering in TX, ND, CT
American Society of Mechanical Engineers (ASME), Associate Member, PE Review Instructor
Society of Petroleum Engineers (SPE), Member

American Institute of Aeronautics and Astronautics (AIAA), Member

 

PUBLICATIONS

Rodgers, J., Glenn, T.S., Serra, M., “Prediction of Gun String Dynamic Failure Risks during
Perforating’, presented at the North American Perforating Symposium, 2019 NAPS 6.3, Arlington, TX,
Aug. 2019.

Anderson, M., Rios, F., Rodgers, J. et al, “The Dynamic Loading Effects of Non-linear Gun Connectors
During and After Detonation”, presented at the 2018 Latin American Perforating Symposium, Bogota,
Columbia, Oct. 2018.

Rodgers, J., Glenn, T.S., Serra, M., Craddock, G.G., “High-Fidelity Finite Element Analysis of
Deepwater Gun-Parting Failures”, presented at the North American Perforating Symposium, NAPS-46-
18, July 2018.

Glenn, T.S., Serra, M., Rodgers, J. et al, "Validation of a Finite Element Simulation of a Downhole
Perforating Gun String through Comparison with Data from a New Datalogging Sensor Sub", presented
at ASME 2015 Verification and Validation Symposium, May 2015.

Wight et al, "New Shock Sensing Sub Permits Greater Understanding of the Dynamic Response of
Perforating Gun Strings", IPS-14-03, presented at the 2014 International Perforating Symposium, May
2014.

Glenn, T.S., Serra, M., Rodgers, J., Wight, J., Zhang, W., Craddock, G.G., Harive, K. “Investigating the
Dynamic Three-Dimensional Loading Effects on Perforating Guns Imposed by Shaped Charges —
Downhole Evaluation”. OTC 24891. Presented at Offshore Technology Conference — Asia, Malaysia,
March, 2014.

Craddock, G.G., Zhang, W., Wight, J., Rodgers, J., Glenn, T.S., Serra, M., and Bettenmann, T.
“Investigating the Dynamic Three-Dimensional Loading Effects on Perforating Guns Imposed by
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 31 of 34

Shaped Charges”. Presented at the International Petroleum Technology Conference, Doha, Qatar, 19-
22 January, 2014.

John P. Rodgers, “Energy Harvesting for Powering Remote Sensors and Other Devices”, presented at
the U. Texas - Arlington Workshop on Piezoelectric Energy Harvesting, Arlington, TX, January
2006.

A. Lengyel and J. Rodgers, “Energy Absorbing Technology for Crashworthy Seats”, 61°* AHS
Annual Forum, Grapevine, TX, June 2005.

M. R. Smith, R. J. Pascal, T. Lee, F. Brad Stamps, M. C. van Schoor, B. P. Masters, C. Blaurock, E.
F. Prechtl, J. P. Rodgers, and D. J. Merkley, “Results from the Dynamically Tailored Airframe
Structures Program”, Proceedings of the AHS 58" Annual Forum, Montreal, June 3-5, 2002.

M. R. Smith, R. J. Pascal, M. C. van Schoor, B. P. Masters, C. Blaurock, E. F. Prechtl, J. P. Rodgers,
and D. S. Friedmann, “Dynamically Tailored Airframe Structures Program”, Proceedings of the AHS
57" Annual Forum, Washington, DC, May 9-11, 2001.

Douglas B. Weems, Robert C. Derham, Nesbitt Hagood, and John Rodgers, “Structural Modeling of a
Rotor Blade Incorporating Active Fiber Composites”, Fourth ARO Workshop on Smart Structures,
State College, PA, August 16-18, 1999,

J.P. Rodgers and N.W. Hagood, “Hover Testing of a 1/6" Mach-Scale CH-47D Blade with Integral
Twist Actuation”, Proceedings of the 9th International Conference on Adaptive Structures and
Technologies, Cambridge, MA , October 1998.

J.P. Rodgers and N.W. Hagood, “Preliminary Mach-Scale Hover Testing of an Integral Twist-
Actuated Rotor Blade”, Proceedings of the SPIE Symposium on Smart Materials and Structures, San
Diego, CA, March 1998.

J.P. Rodgers and N.W. Hagood, “Design, Manufacture, and Testing of an Integral Twist-Actuated
Rotor Blade”, proceedings of the 8th International Conference on Adaptive Structures and
Technologies, Wakayama, Japan, October 1997.

J.P. Rodgers, N.W. Hagood, and D.B. Weems, “Design and Manufacture of an Integral Twist-
Actuated Rotor Blade”, AIAA Paper No. 97-1264, Proceedings of the 38th
ATAA/ASME/ASCE/AHS/ASC Structures, Structural Dynamics, and Materials Conference,
Kissimmee, FL, April 1997.

J.P. Rodgers, A.A. Bent, and N.W. Hagood, “Characterization of Interdigitated Electrode
Piezoelectric Fiber Composites for High Electrical and Mechanical Loading” SPIE Paper 2717-60,
Proceedings of the SPIE Symposium on Smart Materials and Structures, San Diego, CA, February
1996,

J.P. Rodgers and N.W. Hagood, “Modeling and Manufacturing of Adaptive Composite Plates
Incorporating Piezoelectric Fiber Composite Plies”, AMSL Report #95-4, Massachusetts Institute of
Technology, May 1995.

J.P. Rodgers and N.W. Hagood, “Manufacture of Adaptive Composite Plates Incorporating
Piezoelectric Fiber Composite Plies”, Proceedings of the 36th AIAA/ASME/ASCE/AHS/ASC
Structures, Structural Dynamics, and Materials Conference, New Orleans, LA, April 1995.

A.A. Bent, N.W. Hagood, and J.P. Rodgers, “Anisotropic Actuation with Piezoelectric Fiber
Composites”, Journal of Intelligent Material Systems and Structures, Volume 6, No. 3, pp. 338-349,
1995.
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 32 of 34

J.P. Rodgers, “Applications of Active Actuator Materials for Adaptive Satellite Structures”, MIT
Course Handout, December 1994.

J.P. Rodgers, “Aerothermoelastic Analysis of a NASP-Like Vertical Fin”, Proceedings of the 33rd
ATAA/ASME/ASCE/AHS/ASC Structures, Structural Dynamics, and Materials Conference, Dallas,
TX, April 1992.

 

US PATENTS

10465498 — Fast test application for shock sensing subassemblies using shock modeling
10337320 — Method and systems for capturing data for physical states associated with perf.
10337299 — Perforating apparatus and method having internal load path

10161723 — Charge case fragmentation control for gun survival

10151152 — Perforating gun connectors

10138718 — Perforation crack designator

9909408 - Protection of electronic devices used with perforating guns

9909384 - Multi-actuating plugging device

9598940 - Perforation gun string energy propagation management system and methods
9447678 - Protection of electronic devices used with perforating guns (8978817*)

9091152 - Perforating gun with internal shock mitigation

9051812 - Through tubing bridge plug and installation method for same

9019798 - Acoustic reception

8985200 - Sensing shock during well perforating

8978817 - Protection of electronic devices used with perforating guns

8978749 - Perforation gun string energy propagation management with tuned mass damper
8893801 - Method and apparatus for pressure-actuated tool connection and disconnection
8881816 - Shock load mitigation in a downhole perforating tool assem. 8714252*,8714251*)
8714270 - Anchor assembly and method for anchoring a downhole tool

8555959 - Compression assembly and method for actuating downhole packing elements
8490686 - Coupler compliance tuning for mitigating shock produced by well per, (8393393*)
8408286 - Perforating string with longitudinal shock de-coupler (8397800*)

8397814 - Perforating string with bending shock de-coupler

7781939 - Thermal expansion matching for acoustic telemetry system (7557492*)

7594434 - Downhole tool system and method for use of same

7595737 - Shear coupled acoustic telemetry system

7363967 - Downhole tool with navigation system

7325605 - Flexible piezoelectric for downhole sensing, actuation and health mon (7234519*)
7322416 - Methods of servicing a well bore using self-activating downhole tool

7246660 - Borehole discontinuities for enhanced power generation

*Denotes patents with same title
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 33 of 34

 

LITIGATION SUPPORT EXPERIENCE

HUNTING TITAN, INC., Petitioner v. DYNA ENERGETICS GMBH & CO. KG, Patent Owner.
Supporting infringement case for patent owner. Reference Womble Bond Dickinson. 2020-

VAREL INTERNATIONAL INDUSTRIES, v. TAUREX and KINGDREAM. Supporting
infringement case for patent owner, Varel. Raley & Bowick. 2020-

IPT GLOBAL, LLC, and INNOVATIVE PRESSURE TESTING, LLC, v. OFFSHORE TECHNICAL
COMPLIANCE LLC, US District Court, Southern District of Texas, Houston Div. Infringement case
for plaintiff. Conley Rose. 2020-

JAMES DAVID BAIRD v. YMCA, YMCA v. ASCO L.P., Iowa District Court for Scott County.
Liability case for ASCO, a division of Emerson. Pearce Durick, 2019-2020. Settled.

NATIONAL OILWELL VARCO v. MANOJ GOPALAN and RIME DOWNHOLE
TECHNOLOGIES, LLC, 348" District Court, Tarrant County, TX. Trade secret case for plaintiff.
Raley Bowick. 2019-present.

BAKER HUGHES v. INNOVEX DOWNHOLE SOLUTIONS. IPR related to dissolvable downhole
frac plugs for Innovex. Deposed June 2019. Reference Kirkland & Ellis. 2018-2019.

NATIONAL OILWELL VARCO v. COIL SOLUTIONS. Canadian Federal Court. Patent infringement
case for NOV, plaintiff, related to coiled tubing injectors. Reference Belmore Neidrauer LLP. 2018-
2019. Settled.

JAMES AINSWORTH v. PRUITT TOOL & SUPPLY. Providing expert services to defendant in
oilfield liability case involving a pressure release event on a rig. Reference Raley Bowick. 2018-
present.

SPECIALIZED DESANDERS v. ENERCORP. Canadian Federal Court. Reference Miller Thomson.
Expert for Enercorp, defendant in invalidity and non-infringement. 2018-2019. Settled.

WEATHERFORD TECHNOLOGY HOLDINGS, LLC and WEATHERFORD USS., L.P., Plaintiffs, v.
TESCO CORPORATION, TESCO CORPORATION (US), AND TESCO OFFSHORE SERVICES,
INC. Supporting IPR for defendants with patent invalidity report and also non-infringement report.
Deposed and testified at trial in Marshall, TX. Case settled during trial. Reference RaleyBowick. 2018.

HUNTING TITAN, INC., Petitioner v. DYNA ENERGETICS GMBH & CO. KG, Patent Owner.
Supported IPR for patent owner. Reference Womble Bond Dickinson. 2018-2019.

NATIONAL OILWELL VARCO, L.P., Petitioner, v. TECHNICAL INDUSTRIES, INC., Patent
Owner. US PATENT TRIAL AN D APPEAL BOARD. Authored 5 declarations for NOV in support
an inter partes review invalidating 4 patents. Deposed in November 2017. Reference Raley Bowick
2016-2018.

ROBERT TODD SIMMONS v. CUDD PRESSURE CONTROL, INC.; MUREX PETROLEUM
CORPORATION; AND SPECIALIZED TECHNICAL THREADING, INC., TILLMAN &
ASSOCIATES, LLC: AND ROBERT HOFFPAUIR, JR., in the DISTRICT COURT,
WILLISTON, NORTH DAKOTA, NORTHWEST JUDICIAL DISTRICT. Served as expert for
Case 6:20-cv-00277-ADA Document 41-1 Filed 10/30/20 Page 34 of 34

Cudd. Testified at hearing in September 2016 and trial in 2020. Reference Pearce Durick LLP and
Sutter Law. 2016-2020.

TULLOW OIL VS. VALLOUREC; London, UK. Supported liability mediation for Vallourec.
Reference Clyde & Co. 2016-2017.

WPX ENERGY WILLISTON, LLC VS. ARMADA PRESSURE CONTROL, LLC;
TERVITA, LLC; SAGE CONSULTING, LLC; AND THRU-TUBING SOLUTIONS, INC.;
125TH JUDICIAL DISTRICT; HARRIS COUNTY, TEXAS. Provided expert report for
defense. Case settled before trial. Reference Brown Sims, 2015.

PEAK COMPLETION TECHNOLOGIES, INC. AND SUMMIT DOWNHOLE DYNAMICS,
LTD., v. TEAM OIL TOOLS, L.P., STEPHEN JACKSON AND EVEREST COMPLETION
in the DISTRICT COURT, MIDLAND, TEXAS, 441* JUDICIAL DISTRICT. Served as
expert for Team, as defense and for plaintiff in counter-claim. Testified in deposition and trial.
Reference Jackson Walker LLP. 2013-2014.

TOTAL SEPARATION SOLUTIONS, LLC, v. F. ALAN “BUD” FRICK, BUTLER &
COOK, INC. d/b/a/ BUTLER AND COOK, INC, d/b/a B & C OF FORT SMITH, INC.,
JOHN J. “TOBY” KOPROVIC, AND HYDROS, INC. d/b/a/ HYDROS d/b/a/ HYDROS
AMERICA in the DISTRICT COURT of HARRIS COUNTY, TEXAS, 215" JUDICIAL
DISTRICT. Served as expert for plaintiff, including deposition and trial testimony. Reference
Fulkerson Lotz LLP, 2007-2009.
